 

Exhibit 10.2

 



 



 

 

 





SHAREHOLDERS AGREEMENT

 

by and among

 

GATOS SILVER, INC.

 

and

 

THE STOCKHOLDERS THAT ARE SIGNATORIES HERETO

 

Dated as of October 30, 2020

 

 



 

 



 

 

 

TABLE OF CONTENTS



 

 



 

    Page   ARTICLE 1
Definitions   Section 1.01. Definitions 1 Section 1.02. Other Interpretive
Provisions 4   ARTICLE 2
Representations and Warranties   Section 2.01. Existence; Authority;
Enforceability 4 Section 2.02. Absence of Conflicts 5 Section 2.03. Consents 5  
ARTICLE 3
Governance   Section 3.01. Board of Directors 5 Section 3.02. Actions that
Require Electrum Approval 6 Section 3.03. Information; Duties 7   ARTICLE 4
Transfers of Shares   Section 4.01. Rights and Obligations of Affiliate
Stockholders 8       ARTICLE 5
General Provisions Section 5.01. Further Assurances 8 Section 5.02. Assignment;
Benefit 8 Section 5.03. Freedom to Pursue Opportunities 9 Section 5.04.
Termination 10 Section 5.05. Subsequent Acquisition of Shares; Other Activities
10 Section 5.06. Severability 10 Section 5.07. Entire Agreement 10 Section 5.08.
Amendment 10 Section 5.09. Waiver 10 Section 5.10. Counterparts 10 Section 5.11.
Notices 11 Section 5.12. Governing Law 11 Section 5.13. Jurisdiction 12
Section 5.14. Waiver of Jury Trial 12 Section 5.15. Specific Performance 12
Section 5.16. Marketing Materials 12 Section 5.17. Adjustments 12 Section 5.18.
No Third Party Beneficiaries 12 Section 5.19. Indemnification 13

 



i

 



 

SHAREHOLDERS AGREEMENT

 

THIS SHAREHOLDERS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, this “Agreement”), dated as of October 30,
2020, is made by and among Gatos Silver, Inc., a Delaware corporation (the
“Company”), and the stockholders that are or become signatories hereto (each a
“Stockholder” and collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, as of the date of this Agreement, the Stockholders beneficially own
greater than a majority of the outstanding Company Shares (as defined below);

 

WHEREAS, the Company is proposing to sell Company Shares to the public in an
initial public offering (the “IPO”); and

 

WHEREAS, subject to the terms and conditions herein, the Stockholders and the
Company desire to enter into this Agreement to provide for certain rights and
obligations of the Stockholders and the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

Article 1
Definitions

 

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Affected Stockholder” has the meaning set forth in Section 5.08.

 

“Affiliate” means (a) with respect to any Electrum Party, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, (b) with respect to the MERS Party, any
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person and (c) with respect to any
other Person, any Person directly or indirectly controlling or controlled by or
under direct or indirect common control with such Person. It being understood
and agreed that, for purposes hereof, (i) each Electrum Party shall be deemed to
be an Affiliate of every other Electrum Party and each MERS Party shall be
deemed to be an Affiliate of every other MERS Party, (ii) neither the Company
nor any subsidiary of the Company shall be deemed to be an Affiliate of any
Stockholder, and, (iii) except as set forth in clause (i) above, no Stockholder
shall be deemed to be an Affiliate of any other Stockholder.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.

 





 

 

“Change of Control” mean any transaction or series of related transactions
(whether by merger, consolidation or sale or transfer of the Company Shares or
assets (including stock of its subsidiaries), or otherwise) as a result of which
a Person or group (within the meaning of Section 13(d)(3) of the U.S. Securities
Exchange Act of 1934) that is not one of the Sponsors (or any Affiliate of such
Sponsor, or any officer, director, or employee of such Sponsor or its
Affiliates) obtains beneficial ownership, directly or indirectly, (i) of Company
Shares which represent more than 50% of the total voting power of the Company or
(ii) by lease, license, sale or otherwise, of all or substantially all of the
assets of the Company and its subsidiaries on a consolidated basis.

 

“Company” has the meaning set forth in the preamble.

 

“Company Shares” means common stock of the Company, par value $0.001 per share,
and any and all securities of any kind whatsoever of the Company that may be
issued by the Company after the date hereof in respect of, in exchange for, or
in substitution of, Company Shares, pursuant to any stock dividends, splits,
reverse splits, combinations, reclassifications, recapitalizations,
reorganizations and the like occurring after the date hereof.

 

“Cure Period” has the meaning set forth in Section 3.01(e).

 

“Defaulting Stockholder” has the meaning set forth in Section 3.01(e).

 

“Directed Opportunity” has the meaning set forth in Section 5.03(a).

 

“Director” means a member of the Board of Directors.

 

“Electrum Designee” means The Electrum Group LLC or its successors or assigns
who is an Electrum Party or is an assignee of Electrum pursuant to Section 5.02.

 

“Electrum Parties” means, collectively, Electrum Silver US LLC, Electrum Silver
US II LLC, Tigris Financial Group Ltd., GRAT Holdings LLC and Manul Capital
Management LLC and any Affiliates of the foregoing to whom Company Shares are
Transferred by a Stockholder after the IPO Date in accordance with this
Agreement.

 

“Governing Documents” means the amended and restated certificate of
incorporation of the Company, as amended or modified from time to time, and the
amended and restated bylaws of the Company, as amended or modified from time to
time.

 

“Indemnified Liabilities” has the meaning set forth in Section 5.19.

 

“Indemnified Parties” has the meaning set forth in Section 5.19.

 

“independent director” means a Director who qualifies, as of the date of such
Director’s election or appointment to the Board of Directors and as of any other
date on which the determination is being made, as an “independent director”
pursuant to SEC rules and applicable listing standards, as amended from time to
time, as determined by the Board of Directors.

 

“IPO” has the meaning set forth in the recitals.

 

“IPO Date” means the date on which the IPO is consummated.

 

“MERS Party” means the Municipal Employees’ Retirement System of Michigan and
any Affiliates of the foregoing to whom Company Shares are Transferred by a
Stockholder after the IPO Date in accordance with this Agreement.

 



2

 

 

“Necessary Action” means, with respect to a specified result, all actions (to
the extent such actions are permitted by law and by the Governing Documents)
necessary to cause such result, including (i) voting or providing a written
consent or proxy with respect to the Company Shares, (ii) causing the adoption
of stockholders’ resolutions and amendments to the Governing Documents,
(iii) causing Directors (to the extent such Directors were nominated or
designated by the Person obligated to undertake the Necessary Action, and
subject to any fiduciary duties that such Directors may have as Directors) to
act in a certain manner or causing them to be removed in the event they do not
act in such a manner, (iv) executing agreements and instruments, and (v) making,
or causing to be made, with governmental, administrative or regulatory
authorities, all filings, registrations or similar actions that are required to
achieve such result.

 

“Party” means the Company and the Stockholders party to this Agreement,
including any Permitted Transferee who becomes a Party pursuant to Section 4.01.

 

“Permitted Transferee” means in the case of any Stockholder, an Affiliate of
such Stockholder.

 

“Person” means an individual, partnership, limited liability company,
corporation, trust, other entity, association, estate, unincorporated
organization or a government or any agency or political subdivision thereof.

 

“Proxy Holder” has the meaning set forth in Section 3.01(e).

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date of this Agreement, by and among the Company, the
Stockholders and the other parties that are signatories thereto, as such
agreement may be amended from time to time in accordance therewith.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including any
related prospectus, amendments and supplement to such registration statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related prospectus) filed on Form S-8 or any
successor form thereto.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

 

“Specified Party” has the meaning set forth in Section 5.03(a).

 

“Sponsor Director” means any Director designated by a Sponsor pursuant to the
terms of this Agreement.

 

“Sponsors” means Electrum Silver US LLC and the MERS Party.

 

“Stockholder” and “Stockholders” have the meaning set forth in the preamble.

 

“Stockholder Majority” means the consent or approval of the Stockholders
(including, if applicable, the Stockholder(s) requesting a consent or approval)
then owning a majority of the Company Shares then owned by all of the
Stockholders.

 



3

 

 

“Transfer” means (a) a direct or indirect transfer, sale, exchange, assignment,
pledge, hypothecation or other encumbrance or other disposition of Company
Shares, or any legal or beneficial interest therein, including the grant of an
option or other right or the grant of any interest that would result in a
Stockholder no longer having the power to vote, or cause to be voted, such
Stockholder’s Company Shares, whether directly or indirectly, whether
voluntarily, involuntarily or by operation of law or (b) any agreement to take
or commit to any of the foregoing actions; and “Transferred,” “Transferee,”
“Transferor,” and “Transferability” shall each have a correlative meaning. For
the avoidance of doubt, a transfer, sale, exchange, assignment, pledge,
hypothecation or other encumbrance or other disposition of an interest in any
Stockholder, or direct or indirect parent thereof, all or substantially all of
whose assets are, directly or indirectly, Company Shares shall constitute a
“Transfer” of Company Shares for purposes of this Agreement. For the avoidance
of doubt, a transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition of an interest in any Stockholder, or direct or
indirect parent thereof, which has substantial assets in addition to Company
Shares shall not constitute a “Transfer” of Company Shares for purposes of this
Agreement.

 



Section 1.02. Other Interpretive Provisions.

 

(a)            The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)            The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and any subsection and Section references are to this Agreement
unless otherwise specified.

 

(c)            The term “including” is not limiting and means “including without
limitation.”

 

(d)            The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

(e)            Whenever the context requires, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms.

 

Article 2
Representations and Warranties

 

Each of the Parties hereby represents and warrants, solely with respect to
itself, to each other Party that:

 

Section 2.01. Existence; Authority; Enforceability. Such Party has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder. Such Party is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
performance of its obligations hereunder, have been authorized by all necessary
action, and no other act or proceeding on its part is necessary to authorize the
execution of this Agreement or the performance of its obligations hereunder.
This Agreement has been duly executed by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms except
as the same may be affected by bankruptcy, insolvency, moratorium or similar
laws, or by legal or equitable principles relating to or limiting the rights of
contracting parties generally.

 



4

 

 



Section 2.02. Absence of Conflicts. The execution and delivery by such Party of
this Agreement and the performance of its obligations hereunder does not
(a) conflict with, or result in the breach of any provision of the constitutive
documents of such Party; (b) result in any violation, breach, conflict, default
or event of default (or an event which with notice, lapse of time, or both,
would constitute a default or event of default), or give rise to any right of
acceleration or termination or any additional payment obligation, under the
terms of any contract, agreement or permit to which such Party is a party or by
which such Party’s assets or operations are bound or affected; or (c) violate
any law applicable to such Party, except, in the case of clause (b), as would
not have a material adverse effect on such Party’s ability to perform its
obligations hereunder.

 

Section 2.03. Consents. Other than as has already been obtained, no consent,
waiver, approval, authorization, exemption, registration, license or declaration
is required to be made or obtained by such Party in connection with the
execution, delivery or performance of this Agreement, except in each case, as
would not have a material adverse effect on such Party’s ability to perform its
obligations hereunder.

 

Article 3
Governance

 

Section 3.01. Board of Directors.

 

(a)            From and after the date of this Agreement, the Electrum Parties,
acting through the Electrum Designee, shall have the right, but not the
obligation, to nominate (a) a number of designees to the Board of Directors that
is one fewer than a majority of the Board of Directors following all nominations
pursuant to this Section 3.01 so long as the Electrum Parties beneficially own
in the aggregate a number of Company Shares equal to at least 35% of the then
outstanding Company Shares and (b) one designee to the Board of Directors so
long as the Electrum Parties beneficially own in the aggregate a number of
Company Shares equal to (x) less than 35% of the then outstanding Company Shares
and (y) at least 5% of the then outstanding Company Shares. If the Electrum
Parties beneficially own in the aggregate a number of Company Shares equal to
less than 5% of the then outstanding Company Shares, the Electrum Parties shall
not have the right pursuant to this Section 3.01(a) to nominate any designees to
be elected to the Board of Directors. In the event that the Electrum Parties
have not nominated the designees that the Electrum Parties are entitled to
nominate pursuant to this Section 3.01(b), the Electrum Parties, acting through
the Electrum Designee, shall have the right, at any time, to nominate such
additional designees to which they are entitled, in which case, the Stockholders
shall take, or cause to be taken, all Necessary Action to (A) increase the size
of the Board of Directors as required to enable the Electrum Parties to so
nominate such additional designees and (B) appoint such additional designees
nominated by the Electrum Parties to such newly created directorships.

 

(b)            From and after the date of this Agreement, the MERS Party shall
have the right, but not the obligation, to nominate one designee to the Board of
Directors so long as the MERS Party beneficially owns in the aggregate a number
of Company Shares equal to at least 5% of the then outstanding Company Shares.
If the MERS Party beneficially owns in the aggregate a number of Company Shares
equal to less than 5% of the then outstanding Company Shares, the MERS Party
shall not have the right pursuant to this Section 3.01(a) to nominate any
designees to be elected to the Board of Directors. In the event that the MERS
Party has not nominated the designee that the MERS Party is entitled to nominate
pursuant to this Section 3.01(b), the MERS Party shall have the right, at any
time, to nominate such designee, in which case, the Stockholders shall take, or
cause to be taken, all Necessary Action to (A) increase the size of the Board of
Directors as required to enable the MERS Party to so nominate such designee and
(B) appoint such designee nominated by the MERS Party to such newly created
directorship.

 



5

 

 

(c)            Each of the Stockholders shall take all Necessary Action to cause
the Board of Directors to be constituted as set forth in this Section 3.01
(including appointing or removing Sponsor designees and filling any vacancies
created by reason of death, disability, retirement, removal or resignation of a
Sponsor’s designees with a new designee of such Sponsor) and shall vote all of
such Stockholder’s Company Shares in favor of the election of the persons
designated pursuant to this Section 3.01 to the Board of Directors. The Company
agrees to use its best efforts to include in the slate of nominees recommended
by the Board of Directors those persons designated pursuant to this Section 3.01
and to use its best efforts to cause the election or appointment of each such
designee to the Board of Directors, including nominating such designees to be
elected as Directors.

 



(d)            The Company shall reimburse the Sponsor Directors for all
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board of Directors and any committees thereof.

 

(e)            Solely for purposes of this Section 3.01, and in order to secure
the performance of each Stockholder’s obligations under this Section 3.01, each
Stockholder hereby irrevocably appoints each other Stockholder that qualifies as
a Proxy Holder (as defined below) the attorney-in-fact and proxy of such
Stockholder (with full power of substitution) to vote or provide a written
consent with respect to its Company Shares as described in this paragraph if,
and only in the event that, such Stockholder fails to vote or provide a written
consent with respect to its Company Shares in accordance with the terms of this
Section 3.01 (each such Stockholder, a “Defaulting Stockholder”). Each
Defaulting Stockholder shall have five Business Days from the date of a request
for such vote or written consent (the “Cure Period”) to cure such failure. If
after the Cure Period the Defaulting Stockholder has not cured such failure, any
Stockholder whose designees to the Board of Directors were required to be
approved or removed by the Defaulting Stockholder pursuant to this Section 3.01
but were not approved or removed by the Defaulting Stockholder, shall have, and
is hereby irrevocably granted, a proxy to vote or provide a written consent with
respect to each such Defaulting Stockholder’s Company Shares for the purposes of
taking the actions required by this Section 3.01 (such Stockholder, a “Proxy
Holder”), and of removing from office any Directors elected to the Board of
Directors in lieu of the designees of the Proxy Holder who should have been
elected pursuant to this Section 3.01. Each Stockholder intends this proxy to
be, and it shall be, irrevocable and coupled with an interest, and each
Stockholder will take such further action and execute such other instruments as
may be necessary to effectuate the intent of this proxy and hereby revokes any
proxy previously granted by it with respect to the matters set forth in this
Section 3.01 with respect to the Company Shares owned by such Stockholder.
Notwithstanding the foregoing, the power of attorney and proxy granted by this
Section 3.01 shall be deemed to be revoked upon the termination of this
Agreement in accordance with its terms.

 

(f)            To the extent that the number of Directors that the Electrum
Parties or the MERS Party are entitled to designate pursuant to this
Section 3.01 is reduced, the Electrum Parties or the MERS Party, as the case may
be, shall cause the required number of Directors to promptly resign from the
Board of Directors and any vacancies resulting from such resignation shall be
filled by the Board of Directors in accordance with the Governing Documents and
SEC rules and applicable listing standards then in effect.

 

Section 3.02. Actions that Require Electrum Approval. In addition to any other
approval required by the Governing Documents or by applicable Law, and until
such time as the Electrum Parties no longer own at least 35% of the then
outstanding Company Shares, approval of the Electrum Designee shall be required
for the Company or any of its subsidiaries to take any of the following actions,
and the Company and its subsidiaries shall not take any of the following actions
without approval of the Electrum Designee:

 

(a)            Change of Control. Enter into or effect a Change of Control.

 

(b)            Certain Dispositions. Directly or indirectly, enter into or
effect any transaction or series of related transactions, involving the sale,
lease, license, exchange or other disposal (including by merger, amalgamation,
consolidation, sale of stock or sale of assets) by the Company or any of its
direct or indirect subsidiaries of any assets (including equity interests in any
Person and any licenses) having a fair market value or for consideration having
a fair market value (in each case as reasonably determined by the Board of
Directors) in excess of $100,000,000, other than transactions solely between and
among the Company and its wholly owned subsidiaries.

 





6

 

 

(c)            Certain Acquisitions and Joint Ventures. Enter into or effect
(i) any transaction or series of related transactions involving the purchase,
rent, lease, license, exchange or other acquisition (whether by merger,
consolidation, acquisition of stock or acquisition of assets) by the Company or
any of its direct or indirect subsidiaries of any assets and equity securities
of any Person for consideration or (ii) any joint venture or similar business
alliance involving investment, contribution or disposition by the Company or any
of its direct or indirect subsidiaries of assets (including stock of
subsidiaries), in the case of each of (i) and (ii), having a fair market value
(as reasonably determined by the Board of Directors) in excess of $100,000,000,
other than transactions solely between and among the Company and its wholly
owned subsidiaries.

 

(d)            Certain Indebtedness. Other than borrowings under any debt
agreement which previously received the approval of the Electrum Designee,
authorize or permit the Company or any of its direct or indirect subsidiaries to
(i) incur (or extend, supplement or otherwise modify any of the material terms
of) any indebtedness (other than intercompany indebtedness among the Company or
any of its direct or indirect subsidiaries), assume, guarantee, endorse or
otherwise as an accommodation become responsible for the indebtedness of any
other Person (provided that the Company or any of its direct or indirect
subsidiaries may provide cross-guarantees for any indebtedness that has been
approved under this Section 3.02(d)), issue any debt securities, enter into any
agreement under which it may incur indebtedness or issue debt securities in the
future, in an aggregate amount in excess of $100,000,000 for all such matters or
(ii) make any loan, advance or capital contribution to any Person (other than
the Company or any of its direct or indirect subsidiaries), in each case
outstanding at any time, in an aggregate amount in excess of $100,000,000 for
all such matters.

 

(e)            Equity Issuances. Authorize, create or issue any equity
securities of the Company or any of its direct or indirect subsidiaries (except
as may be issued to the Company or any of its wholly owned subsidiaries), issue
any options or rights to acquire any equity securities of the Company or any of
its direct or indirect subsidiaries or grant any registration rights in respect
of any such securities, options or rights, except for (i) equity securities,
options or rights to acquire equity securities and piggyback registration rights
issued or granted pursuant to management and employee incentive plans approved
by the Board of Directors or (ii) other issuances (other than to current or
former employees, consultants or directors) of equity securities or options or
rights to acquire equity securities with a value (as reasonably determined by
the Board of Directors) not in excess of $100,000,000 in the aggregate.

 

(f)            Dissolution; Liquidation; Reorganization; Bankruptcy. Dissolve,
liquidate or engage in any recapitalization or reorganization of the Company or
any subsidiary (which such subsidiary individually or in the aggregate is
material to the Company) or initiate a voluntary liquidation, dissolution,
receivership, bankruptcy or other insolvency proceeding involving the Company or
any direct or indirect subsidiary (which such subsidiary individually or in the
aggregate is material to the Company).

 

Section 3.03. Actions Requiring Consultation with Electrum. In addition to any
other approval required by the Governing Documents or by applicable Law, and
until such time as the Electrum Parties no longer own at least 35% of the then
outstanding Company Shares, the Company, its officers or the Board of Directors,
as the case may be, must consult with the Electrum Designee for the Company or
any of its subsidiaries to take any of the following actions, and the Company
and its subsidiaries shall not take any of the following actions without prior
consultation with the Electrum Designee and providing the opportunity for the
Electrum Designee to comment; provided that the Company, its officers or the
Board of Directors, as the case may be shall consider any comments provided but
shall not be required to accept any such comments:

 



7

 

 

(a)            Key Officers. Hire or remove, with or without cause, or enter
into, renew, retain, materially modify (including a change in responsibilities)
or terminate any employment contract with the executive chairman, chief
executive officer, chief financial officer or chief operating officer of the
Company from time to time.

 

(b)            Annual Capital Expenditure Budget. Approve the capital
expenditure budget for any fiscal year of the Company.

 

Section 3.04. Information; Duties.

 

(a)            The Company and the Stockholders agree that the Directors
designated by the Electrum Parties and the MERS Party may share confidential,
non-public information about the Company with the Electrum Parties, the MERS
Party and their respective Affiliates, provided that such Parties agree to keep
such information confidential (except as may be required by law or applicable
listing standards then in effect) and agree to comply with all applicable
securities laws in connection therewith.

 

(b)            The Company and the Stockholders agree that, notwithstanding
anything to the contrary in any other agreement or at law or in equity, when any
of the Stockholders (in their capacity as Stockholders) takes any action under
this Agreement to give or withhold its consent, such Person shall, to the
fullest extent permitted by law, have no duty to consider the interests of the
Company or the other Stockholders or any other stockholders of the Company and
may act exclusively in its and its Affiliates’ own interests; provided, however,
that the foregoing shall in no way affect the obligations of the Parties to
comply with the provisions of this Agreement.

 

Article 4
Transfers of Shares

 

Section 4.01. Rights and Obligations of Affiliate Stockholders. Any Transfer of
Company Shares to any Affiliate of a Stockholder shall be permitted hereunder
only if such Affiliate agrees in writing that it shall, upon such Transfer,
assume with respect to such Company Shares the Transferor’s obligations under
this Agreement and become a Party for such purpose and be treated as a
Stockholder for all purposes of this Agreement, and become a party to any other
applicable agreement or instrument executed and delivered by such Transferor in
respect of the Company Shares.

 

Article 5
General Provisions

 

Section 5.01. Further Assurances. The Parties shall take all Necessary Action in
order to give full effect to this Agreement and every provision hereof. Each of
the Company and the Stockholders shall take or cause to be taken all lawful
action necessary to ensure at all times that the Company’s Governing Documents
are not at any time inconsistent with the provisions of this Agreement. In
addition, each Party shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and documents as any other Party
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement.

 

Section 5.02. Assignment; Benefit. The rights and obligations hereunder shall
not be assigned without the prior written consent of the Company and the
Stockholder Majority, except in connection with a Transfer of Company Shares to
an Affiliate in compliance with Article 4 or in connection with the Transfer of
all Company Shares held by the Electrum Parties or the MERS Party to a third
party. Any assignment of rights or obligations in violation of this Section 5.02
shall be null and void. This Agreement shall be binding upon and shall inure to
the benefit of the Parties, and their respective successors and permitted
assigns.

 



8

 

 



Section 5.03. Freedom to Pursue Opportunities.

 

(a)            To the fullest extent permitted by applicable law, the Company,
on behalf of itself and its subsidiaries, renounces any interest, duty or
expectancy of the Company and its subsidiaries in, or in being offered an
opportunity to participate in, business opportunities that are from time to time
presented to any of either the Electrum Parties or MERS Party or any of their
respective officers, directors, agents, shareholders, members, partners,
Affiliates and subsidiaries (other than the Company and its subsidiaries) (each,
a “Specified Party”), even if the opportunity is one that the Company or its
subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so and each such Specified
Party shall have no duty to communicate or offer such business opportunity to
the Company and, to the fullest extent permitted by applicable law, shall not be
liable to the Company or any of its subsidiaries for breach of any fiduciary or
other duty, as a Director or officer or otherwise, by reason of the fact that
such Specified Party pursues or acquires such business opportunity, directs such
business opportunity to another Person or fails to present such business
opportunity, or information regarding such business opportunity, to the Company
or its subsidiaries. Notwithstanding the foregoing, a Specified Party who is a
Director or officer of the Company and who is offered a business opportunity in
his or her capacity as a Director or officer of the Company (a “Directed
Opportunity”) shall be obligated to communicate such Directed Opportunity to the
Company, provided, however, that all of the protections of this Section 5.03
shall otherwise apply to the Specified Parties with respect to such Directed
Opportunity, including, without limitation, the ability of the Specified Parties
to pursue or acquire such Directed Opportunity or to direct such Directed
Opportunity to another Person.

 

(b)            Neither the amendment nor repeal of this Section 5.03, nor the
adoption of any provision of the Governing Documents, nor, to the fullest extent
permitted by the General Corporation Law of the State of Delaware, any
modification of law, shall adversely affect any right or protection of any
person granted pursuant hereto existing at, or arising out of or related to any
event, act or omission that occurred prior to, the time of such amendment,
repeal, adoption or modification (regardless of when any proceeding (or part
thereof) relating to such event, act or omission arises or is first threatened,
commenced or completed).

 

(c)            If any provision or provisions of this Section 5.03 shall be held
to be invalid, illegal or unenforceable as applied to any circumstance for any
reason whatsoever: (i) the validity, legality and enforceability of such
provisions in any other circumstance and of the remaining provisions of this
Section 5.03 (including, without limitation, each portion of any paragraph of
this Section 5.03 containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (ii) to the fullest
extent possible, the provisions of this Section 5.03 (including, without
limitation, each such portion of any paragraph of this Section 5.03 containing
any such provision held to be invalid, illegal or unenforceable) shall be
construed so as to permit the Company to protect its directors, officers,
employees and agents from personal liability in respect of their good faith
service to or for the benefit of the Company to the fullest extent permitted by
law.

 

(d)            This Section 5.03 shall not limit any protections or defenses
available to, or indemnification rights of, any director or officer of the
Company under this Agreement, the Certificate of Incorporation or applicable
law.

 



9

 

 

Section 5.04. Termination. This Agreement shall terminate on the first day that
none of the Stockholders has the right to nominate a Director pursuant to
Section 3.01; provided that termination of this Agreement shall not relieve any
Party for liability for any breach of this Agreement prior to such termination.

 

Section 5.05. Subsequent Acquisition of Shares; Other Activities. Any Company
Shares acquired subsequent to the date hereof by a Stockholder shall be subject
to the terms and conditions of this Agreement.

 

Section 5.06. Severability. Except as set forth with greater specificity in
Section 5.03(c), in the event that any provision of this Agreement shall be
invalid, illegal or unenforceable, such provision shall be construed by limiting
it so as to be valid, legal and enforceable to the maximum extent provided by
law and the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

 

Section 5.07. Entire Agreement. This Agreement, the Governing Documents, the
Registration Rights Agreement and the other agreements referenced herein and
therein constitute the entire agreement among the Parties with respect to the
subject matter hereof, and supersede any prior agreement or understanding among
them with respect to the matters referred to herein.

 

Section 5.08. Amendment. This Agreement may not be amended, modified,
supplemented, waived or terminated (other than pursuant to Section 5.04) except
with the written consent of the Stockholder Majority; provided that, any
amendment, modification, supplement, waiver or termination that (a) materially
and adversely affects the rights of any Stockholder under this Agreement
disproportionately vis-à-vis any other Stockholder (each an “Affected
Stockholder”) will require both (i) the written consent of the Stockholder
Majority and (ii) the written consent of Affected Stockholders holding a
majority of the then outstanding Company Shares then held by all Affected
Stockholders and (b) adversely affects the rights of the Company under this
Agreement, imposes additional obligations on the Company, or amends or modifies
Section 3.01, Section 3.02, Article 5, and any corresponding definitions in
Article 1, will require both (i) the written consent of the Stockholder Majority
and (ii) the written consent of the Company with the approval of a majority of
the independent directors of the Company.

 

Section 5.09. Waiver. Except as set forth in Section 5.08, no waiver of any
breach of any of the terms of this Agreement shall be effective unless such
waiver is expressly made in writing and executed and delivered by the Party
against whom such waiver is claimed. Waiver by any Party of any breach or
default by any other Party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the Parties or
from any failure by any Party to assert its or his or her rights hereunder on
any occasion or series of occasions.

 

Section 5.10. Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.

 



10

 

 

Section 5.11. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given, made or delivered (and shall be deemed
to have been duly given, made or delivered upon receipt) by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery, addressed
to the Company, the Electrum Parties and the MERS Party at the address set forth
below:

 

(a)           if to the Company, to:

 

Gatos Silver, Inc.
8400 E. Crescent Parkway, Suite 600
Greenwood Village, CO 80111
Attention: Roger Johnson
Fax: (303) 784-5351
E-mail: roger.johnson@ssmines.com

 

with a copy to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention: Richard D. Truesdell, Jr.
Facsimile No.:      (212) 701-5674
E-mail:      richard.truesdell@davispolk.com

 

with a copy to the Electrum Parties and the MERS Party at the address listed
below.

 

If to the Electrum Parties, to:

 

The Electrum Group LLC
535 Madison Avenue, 12th Floor 

New York, NY 10022
Attention: Andrew M. Shapiro
Fax: (646) 365-1637
Email: ashapiro@tigris.com

 

If to the MERS Party, to:

 

Municipal Employees’ Retirement System of Michigan
1134 Municipal Way

Lansing, MI 48917
Attention: Brian LaVictoire
Fax: (517) 703-9722
Email: blavictoire@mersofmich.com

 

Section 5.12. Governing Law. This Agreement is governed by and will be construed
in accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rule or principle (whether of Delaware or any other
jurisdiction) that might refer the governance or the construction of this
Agreement to the law of another jurisdiction.

 



11

 

 

Section 5.13. Jurisdiction. Each of the Parties (a) consents to submit itself to
the personal jurisdiction of the Court of Chancery of the State of Delaware in
the event any dispute arises out of this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such court and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than the Court of Chancery of the State of
Delaware. Each Party hereby agrees that, to the fullest extent permitted by law,
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 5.11 shall be effective service of
process for any suit or proceeding in connection with this Agreement.

 

Section 5.14. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.
The Company or any Stockholder may file an original counterpart or a copy of
this Section 5.14 with any court as written evidence of the consent of any of
the Parties to the waiver of their rights to trial by jury.

 

Section 5.15. Specific Performance. It is hereby agreed and acknowledged that it
will be impossible to measure the money damages that would be suffered if the
Parties fail to comply with any of the obligations imposed on them by this
Agreement and that, in the event of any such failure, an aggrieved party will be
irreparably damaged and will not have an adequate remedy at law. Each party
shall, therefore, be entitled (in addition to any other remedy to which such
party may be entitled at law or in equity) to seek injunctive relief, including
specific performance, to enforce such obligations, without the posting of any
bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties shall raise the defense that
there is an adequate remedy at law.

 

Section 5.16. Marketing Materials. The Company grants each of the Stockholders
and their respective Affiliates permission to use the Company’s name and logo in
marketing materials of such Stockholder or any of its Affiliates. The
Stockholders and their respective Affiliates, as applicable, shall include a
trademark attribution notice giving notice of the Company’s ownership of its
trademarks in the marketing materials in which the Company’s name and logo
appear.

 

Section 5.17. Adjustments. All references in this Agreement to Company Shares
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, reclassifications, recapitalizations, reorganizations and the like
occurring after the date hereof.

 

Section 5.18. No Third Party Beneficiaries. Except as specifically provided in
Section 5.02 and as otherwise provided herein, this Agreement is not intended to
confer upon any Person, except for the parties, any rights or remedies
hereunder.

 



12

 

 

Section 5.19. Indemnification. The Company will indemnify, exonerate and hold
the Stockholders and each of their respective partners, stockholders, members,
directors, officers, fiduciaries, managers, controlling Persons, employees and
agents of each of the partners, stockholders, members, directors, officers,
fiduciaries, managers, controlling Persons, employees and agents of each of the
foregoing (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, claims, liabilities,
losses, damages and costs and other out-of-pocket expenses in connection
therewith (including reasonable attorneys’ fees and expenses) incurred by the
Indemnified Parties or any of them before or after the date of this Agreement
(collectively, the “Indemnified Liabilities”), arising out of any actual or
threatened action, cause of action, suit, or claim arising directly or
indirectly out of such Stockholder’s or its other Indemnified Party’s actual,
alleged or deemed control or ability to influence the Company or any of its
subsidiaries or the actual or alleged act or omission of such Stockholder’s
Director nominee(s) including for any alleged act or omission arising out of or
in connection with the IPO (other than any such Indemnified Liabilities that
arise out of any breach of this Agreement by such Indemnified Party or other
related Persons); provided that if and to the extent that the foregoing
undertaking may be unavailable or unenforceable for any reason, the Company
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The rights of any Indemnified Party to indemnification hereunder will be in
addition to any other rights any such Person may have under any other agreement
or instruction to which such Indemnified Party is or becomes a party or is or
otherwise becomes a beneficiary or under law or regulation or under the
Governing Documents of the Company or constitutive documents of any of its
subsidiaries and shall extend to such Indemnified Party’s successors and
assigns. Each of the Indemnified Parties shall be a third party beneficiary of
the rights conferred to such Indemnified Party in this Section 5.19.

 

* * *

 



13

 

 

IN WITNESS WHEREOF, the parties set forth below have duly executed this
Agreement as of the day and year first above written.

 

 

  GATOS SILVER, INC.                 By: /s/ Roger Johnson     Name: Roger
Johnson     Title: Chief Financial Officer

 

[Signature Page to Shareholders Agreement]

 





 

 

ELECTRUM SILVER US LLC                 By: /s/ Andrew Shapiro       Name: Andrew
Shapiro       Title: Managing Director                 ELECTRUM SILVER US II LLC
                By: /s/ Andrew Shapiro       Name: Andrew Shapiro       Title:
Managing Director                 TIGRIS FINANCIAL GROUP LTD.                
By: /s/ Andrew Shapiro       Name: Andrew Shapiro       Title: President        
        GRAT HOLDINGS LLC                 By: /s/ Andrew Shapiro       Name:
Andrew Shapiro       Title: President                 MANUL CAPITAL MANAGEMENT
LLC                 By: /s/ Andrew Shapiro       Name: Andrew Shapiro      
Title: President                 THE MUNICIPAL EMPLOYEES’ RETIREMENT SYSTEM OF
MICHIGAN                 By: /s/ Brian LaVictoire       Name: Brian LaVictoire  
    Title: Deputy General Counsel for Investments & Compliance    

 

[Signature Page to Shareholders Agreement]

 





 